On the former hearing of this case (120 N.C. 260) it was held that the evidence contained in the letters between the parties failed to show a contract or a guaranty on the part of defendant to pay for the trees sold by plaintiff to Smith. In addition, the plaintiff now presents another letter from defendant to plaintiff, dated 1 April, 1895, as evidence to be submitted to the jury on the issue of indebtedness. The letter was in these words: "At the request of R. T. Smith, I beg to herewith hand you check for $100, which has been charged to his account in part payment of ties. Referring to your favor of the 27th ulto, I do not care to discount any more papers at bank rates." This letter itself certainly fails to show any sale of ties to the defendant, or any guaranty for payment by Smith, but rather implies and is consistent with the statement of plaintiff that she sold the trees to Smith. The plaintiff insists, on the strength of Weeks v.R. R., 119 N.C. 740, that this letter is a link in the chain to establish a contract, which should go to the jury. The difficulty is that this letter does not supply a missing link, but is only cumulative and of the same kind in substance as those letters considered in the former opinion. If one letter does not contain evidence *Page 137 
suitable to be submitted to a jury, the addition of another of the samekind would not change the character of the evidence or make it sufficient to be heard by a jury.
Affirmed.
(146)